Citation Nr: 0922155	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  07-04 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1968 to June 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in St. Louis, 
Missouri which denied service connection for bilateral 
hearing loss disability and tinnitus.  

Prior to certification of the appeal to the Board, in a 
statement dated in November 2007, the Veteran withdrew his 
appeal from a November 2005 rating decision which denied 
service connection for squamous cell cancer of the retromolar 
trigone/tonsillar pillar area.  By telephone communication, 
reduced to writing by a report of contact dated in October 
2008, the veteran withdrew his appeal from a January 2007 
rating decision which denied entitlement to an initial 
disability evaluation in excess of 30 percent for PTSD.  


FINDINGS OF FACT

1.  Bilateral hearing loss was demonstrated upon audiometric 
evaluation prior to entrance into service.

2.  Chronic increase in hearing impairment (to include 
bilateral hearing loss disability for VA purposes) was not 
shown in service or within one year of discharge from 
service.

3.  The competent clinical evidence of record reflects that 
the Veteran's bilateral tinnitus was initially demonstrated 
years after service, and has not been shown by competent 
clinical evidence to be causally related to the Veteran's 
active service.


CONCLUSIONS OF LAW

1.  Pre-existing bilateral hearing loss was not aggravated by 
active service, and may not be presumed (as an organic 
disease of the nervous system) to have been so aggravated.  
38 U.S.C.A. §§ 1110, 1111, 1154, 5107(West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309, 3.385 (2008).

2.  Bilateral tinnitus was not incurred in or aggravated by 
active service, nor may it be presumed (as an organic disease 
of the nervous system), to have been so incurred or 
aggravated.  38  U.S.C.A. §§ 1101, 1110, 1137, 1154, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, and 3.326(a) (2008).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held 
that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In VA correspondence to the Veteran in September 2004, VA 
notified him of what evidence was required to substantiate 
the claim and of his and VA's respective duties for obtaining 
evidence.  The letter was deficient in that it did not inform 
the Veteran that a disability rating and effective date would 
be assigned in the event of award of the benefit sought.  
This information was provided to the Veteran in VA 
correspondence dated in March 2006.  

In Pelegrini, supra, the Court held that compliance with 
38 U.S.C.A. § 5103 required that VCAA notice be provided 
prior to an initial unfavorable AOJ decision.  Because VCAA 
notice in this case was not completed prior to the initial 
AOJ adjudication denying the claim, the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.

Here, the Board finds that any defect with respect to the 
timing of complete VCAA notice was harmless error.  Although 
notice was provided to the appellant after the initial 
adjudication, the claim was readjudicated thereafter, and the 
appellant has not been prejudiced thereby.  The appellant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

Duty to assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records (STRs), private 
physician correspondence, and VA examination and treatment 
records.  Additionally, the claims file contains the 
statements of the Veteran in support of his claims.  The 
Board has carefully reviewed the statements and concludes 
that there has been no identification of further available 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
Veteran's claims.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claims.  

Legal criteria

Service connection is warranted if it is shown that a Veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service or for aggravation of a 
pre-existing injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R.
§ 3.303(d).    

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Where a Veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and either hearing loss or tinnitus, as an 
organic disease of the nervous system, becomes manifest to a 
degree of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137; 38 C.F.R. §§ 3.307, 3.309 (2008).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2008).

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to 
this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to each claim.

Bilateral Hearing Loss

The Veteran avers that he has bilateral hearing loss 
disability as a result of exposure to acoustic trauma while 
in active service.  The first element of service connection 
is medical evidence of a current disability.  The evidence of 
record includes a July 2005 VA audiologic examination report.  
The evaluation revealed that pure tone air thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
50
65
60
LEFT
20
20
40
80
70

The word recognition score was 98 percent for the right ear 
and 90 percent for the left ear using the Maryland CNC word 
list test.  The Board notes that the Veteran has current 
bilateral hearing loss disability for VA purposes.  38 C.F.R. 
§ 3.385.

The second criterion for service connection is medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease.  
The Veteran's DD 214 reflects that the Veteran's military 
occupational specialty (MOS) was armor crewman.  In addition, 
the DD 214 reflects that the Veteran received the Vietnam 
Service medal with 3 bronze stars, the Vietnam Campaign medal 
with device, and the Purple Heart.  Based on the foregoing, 
exposure to acoustic trauma in service is conceded as 
consistent with the circumstances of his service.  38 
U.S.C.A. § 1154(a) (West 2002).

The Veteran's STRs include an April 1968 pre-induction 
clinical evaluation report which reflects that the Veteran's 
ears were noted to be normal.  An audiologic evaluation 
revealed that pure tone air thresholds, in decibels, were as 
follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
-5
--
25
LEFT
10
-5
-5
--
35

In Hensley v. Brown, 5 Vet.App. 155, 157 (1993) the Court 
held that the threshold for normal hearing is from 0 to 20 
decibels, and higher threshold levels indicate some degree of 
hearing loss.  Therefore, the Veteran's pre-induction 
examination report reflects a hearing loss in both the 
Veteran's right ear and left ear at the 4000 Hz. frequency.  
As such, the presumption of soundness on induction does not 
attach, and service connection may be considered only on the 
basis of aggravation of hearing loss in service.  

The Board notes that a pre-existing injury or disease will be 
considered to have been aggravated by active military 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
Aggravation may not be conceded, however, where the 
disability underwent no increase in severity during service. 
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2008).  If 
a presumption of aggravation under section 1153 arises, due 
to an increase in a disability in service, the burden shifts 
to the government to show a lack of aggravation by 
establishing "that the increase in disability is due to the 
natural progress of the disease." 38 U.S.C. § 1153; see also 
38 C.F.R. § 3.306; Wagner v. Principi, 370 F. 3d 1089, 1096 
(Fed. Cir. 2004).

The Veteran's STRs include an April 1970 separation clinical 
evaluation report which reflects that the Veteran's ears were 
noted to be normal.  An audiologic evaluation revealed that 
pure tone air thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
--
20
LEFT
15
15
20
--
25

Although the Veteran's hearing loss changed in the 1000 to 
2000 Hz. range for the right ear and the 500 to 2000 Hz. 
range for the left ear, the Veteran's hearing was normal.  
See Hensley, Id.  The Veteran's right ear and left ear showed 
no increase in hearing loss at 4000Hz, the level at which he 
had pre-service hearing loss.  As noted above, aggravation of 
a pre-existing injury may not be conceded where the 
disability underwent no increase in severity during service.  
38 C.F.R. § 3.306.

The July 2005 VA examiner's report reflects that the examiner 
opined that, based on a comparison of the Veteran's 
enlistment and discharge audiometric evaluations, there was 
no significant change in the Veteran's hearing in either ear.  
The examiner noted that specifically, the Veteran had not 
experienced hearing loss at frequencies at which his hearing 
had been tested while in the military. The examiner noted 
that the Veteran's discharge audiometric test results had not 
been suggestive of noise induced hearing loss.  The examiner 
further opined that the Veteran's hearing loss due to 
exposure to noise, of the type the Veteran was exposed to, is 
expected to result in high frequency hearing loss with the 
most effect observed at 4000 Hz., at least in the initial 
stages.  This was not the case in the Veteran, whose 
separation results reflected that his hearing thresholds at 
4000Hz were not poorer than observed at the time of 
induction.  The examiner found, that despite the Veteran's 
exposure to noise, the audiometric results at the time of his 
discharge are not suggestive of noise induced hearing loss.  
Moreover, it was the examiner's opinion that it is not as 
least as likely as not that the Veteran's hearing loss is 
related to military service.

The evidence of record includes correspondence from a private 
ear, nose, and throat physician, Dr. A.A., dated in December 
2007.  The correspondence reflects that Dr. A.A. treated the 
Veteran for a medical condition unrelated to hearing loss.  
Dr. A.A. noted that , upon reviewing "all" of the Veteran's 
audiograms and history, it is quite clear that he has had 
significant noise exposure in the military.  Furthermore, Dr. 
A.A. noted that he believes at least a certain degree of the 
Veteran's hearing loss is likely related to his military 
service and that although the Veteran's military service may 
not totally account for all hearing loss, it certainly is a 
component of it.

The probative value of medical opinions is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches.  As is 
true with any piece of evidence, the credibility and weight 
to be attached to these opinions are within the province of 
the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  There is no requirement that additional evidentiary 
weight be given to the opinion of a medical provider who 
treats a Veteran; courts have repeatedly declined to adopt 
the "treating physician rule."  See White v. Principi, 243 
F.3d 1378, 1381 (Fed. Cir. 2001).  In weighing the probative 
value of the medical opinions noted above, the Board finds, 
for reasons noted below, that the opinion of the July 2005 VA 
examiner is more probative than that of the private 
physician.

The July 2005 VA examiner's report reflects the specific 
audiograms that he used in reaching his conclusion as to the 
etiology of the Veteran's hearing loss.  Dr. A.A.'s 
correspondence notes that he reviewed all of the Veteran's 
audiograms, but does not specify the dates or results of the 
audiograms; therefore, there is no evidence of record as to 
what constitutes "all".  In addition, the VA examiner is an 
audiologist, while there is not evidence of record that Dr. 
A.A. is an audiologist.  The VA examination report provides a 
detailed supporting rationale, while Dr. A.A.'s 
correspondence does not provide any supporting rationale 
other than that the Veteran was exposed to significant noise 
in the military.  The VA examiner's report discusses the 
Veteran's pre-service hearing loss and the effects of noise 
exposure on different frequency levels.  Dr. A.A.'s 
correspondence is general in nature and lacks a detailed 
supporting rationale.  See Prejean v. West, 13 Vet. App. 444, 
448-49 (2000) (stating that factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims folder and the thoroughness and detail 
of the opinion).  Thus, the Board finds that the 
preponderance of the evidence is against a grant of service 
connection for bilateral hearing loss disability because the 
third criterion for service connection, medical evidence of a 
nexus between the current disability and the in-service 
disease or injury, has not been met.  

The Board notes that the Veteran may sincerely believe that 
his bilateral hearing loss disability was aggravated by 
active service.  However, the Veteran has not been shown to 
possess the requisite training or credentials needed to 
render a competent opinion as to medical diagnosis or 
causation.  As such, his lay opinion does not constitute 
competent medical evidence and lacks probative value.  
Espiritu supra.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

Bilateral Tinnitus

The July 2005 VA examination report reflects that the Veteran 
stated that he has had tinnitus for the past 30 to 35 years.  
The Veteran was unaware of the circumstance of the onset of 
tinnitus.  He described it as bilateral and intermittent, 
occurring 1 to 2 times a day, and lasting a few seconds to a 
few minutes.

As noted above, the Veteran's exposure to acoustic trauma in 
service is conceded.  38 U.S.C.A. § 1154(a).  However, the 
Veteran's STRs are negative for complaints of tinnitus.  The 
earliest clinical evidence of record that the Veteran 
complained of, or sought treatment for tinnitus, is the July 
2005 VA examination report.  The VA examiner opined that it 
is unlikely that the Veteran's current tinnitus is related to 
military service.  The examiner's opinion was based on a 
review of the Veteran's claims file, and an examination of 
the Veteran.  The examiner noted that tinnitus, as 
characterized by the Veteran, which occurs 1 or 2 times day 
and lasts for a few seconds to a few minutes cannot be 
attributed to noise exposure because noise induced tinnitus 
is generally of constant nature.

In correspondence dated in December 2007, Dr. A.A. opined 
that at least a certain degree of tinnitus is likely related 
to the Veteran's military service.  The Board finds the July 
2005 VA examiner's opinion to be more probative than Dr. 
A.A.'s opinion, which does not provide any supporting 
rationale.

The Board notes that the Veteran is competent to attest to 
factual matters of which he has first- hand knowledge (e.g., 
experiencing ringing in his ears).  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  To this extent, the 
Board finds that the Veteran is competent to report that he 
has current tinnitus.  However, the Veteran has not been 
shown to possess the requisite skills or training necessary 
to be capable of making competent etiological opinions.  
Espiritu, supra.  

While the Veteran is competent to assert that he has had 
tinnitus since service, there is no clinical evidence that he 
complained of, or sought treatment for, tinnitus for 
approximately 35 years after separation from service.  The 
Board notes that evidence of a prolonged period without 
medical complaint, and the amount of time that elapsed since 
military service, can be considered as evidence against the 
claim. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000.)

While the Board acknowledges that the absence of any 
corroborating medical evidence supporting assertions, in and 
of itself, does not render lay statements incredible, such 
absence is for consideration in determining credibility.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(noting that the absence of contemporaneous medical 
documentation may go to the credibility and weight of 
Veteran's lay testimony, but the lack of such evidence does 
not, in and of itself, render the lay testimony incredible).  
See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007) (noting that lay evidence can be competent to establish 
a diagnosis when . . . a layperson is competent to identify 
the medical condition.)

In the absence of demonstration of continuity of 
symptomatology by credible evidence, or a competent clinical 
opinion relating the current bilateral tinnitus to service, 
the initial demonstration of tinnitus approximately 35 years 
after separation from service is too remote to be reasonably 
related to service.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable, and service connection for bilateral tinnitus is 
not warranted.  See 38 U.S.C.A. § 5107(b); Gilbert, supra.



ORDER

1.  Entitlement to service connection for bilateral hearing 
loss disability is denied.

2.  Entitlement to service connection for bilateral tinnitus 
is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


